internal_revenue_service number release date index number ------------------------- -------------------------------------- ------------------------------------------- ---------------------- ------------------------------------------ in re --------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc it a plr-142164-14 date date legend taxpayer -------------------------------- taxable_year ------ date ---------------------- date ------------------------ corporation p ---------------------------- corporation q ----------------- corporation r --------------------------------------- ----------------------------------------------------------- corporation s ---------------------- date -------------------- t -------------------- v ------------------------ date ------------------------------ plr-142164-14 date ------------------ accounting firm ------------------------------------ ----------------- date ---------------------------- date --------------------------- dear --------------- this responds to a letter_ruling request dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the income_tax regulations on procedure and administration to make an election for the treatment of a success-based_fee in accordance with revproc_2011_29 2011_1_cb_746 which requires that a statement be attached to taxpayer’s original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred taxpayer makes the request in connection with its federal_income_tax return for taxable_year taxpayer uses a calendar_year accounting_period facts on date and as amended on date corporation p corporation q corporation r and corporation s entered into a merger agreement pursuant to the merger agreement i corporation p agreed to merge with and into corporation q with corporation q continuing as the surviving entity and ii corporation r agreed to merge with and into corporation s with corporation s continuing as the surviving entity and a wholly-owned subsidiary of corporation q pursuant to the merger agreement the corporation s merger would occur immediately following the consummation of the corporation p merger as a result of the mergers former corporation p shareholders would hold percent of the outstanding equity of corporation q as the surviving corporation and former corporation s shareholders would hold percent of the outstanding equity of corporation q the corporation p and corporation s mergers were to be effectuated through a voluntary prepackaged plan under the bankruptcy code on date t and v filed separate voluntary bankruptcy petitions in the bankruptcy court on date the bankruptcy court entered separate orders confirming the bankruptcy plans on date corporation s and corporation p consummated the transactions contemplated by the merger agreement including the mergers effectuated the transactions contemplated by the bankruptcy plans and emerged from chapter plr-142164-14 protection the name of the surviving corporation was changed to taxpayer and corporation s became a subsidiary of taxpayer taxpayer incurred fees related to the mergers the fees were contingent on the successful closing of the mergers success-based fees and were paid on or about date taxpayer’s tax department prepared the taxpayer’s consolidated federal_income_tax return for taxable_year taxpayer decided to take advantage of the safe_harbor election provided in revproc_2011_29 the federal_income_tax return as filed reflected a deduction of percent of the success-based_fee and capitalization of the remaining percent consistent with the requirements of the safe_harbor election taxpayer engaged accounting firm to review the return the return did not include as an attachment the statement required by sec_4 of revproc_2011_29 taxpayer states it is electing the safe_harbor election identifies the transaction and sets forth the success-based fees that are capitalized and those that are deducted taxpayer filed its return for taxable_year on date pursuant to a timely-filed extension on date prior to discovery by the internal_revenue_service a member of taxpayer’s tax department discovered that the election statement had been omitted taxpayer requests relief to late file the election permission to file a late election is within the discretion of the commissioner under sec_301_9100-1 and sec_301_9100-3 the statute_of_limitations has not run for taxable_year and thus taxable_year is still open to tax_assessment law sec_263 of the internal_revenue_code and sec_1_263_a_-2 a of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 112_sct_1039 117_led_226 397_us_572 90_sct_1302 25_led_577 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is an amount_paid the reference is to sec_1_263_a_-2 as contained in cfr part edition revised as of date plr-142164-14 to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction to make this election the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success- based fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a certain regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service plr-142164-14 ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis taxpayer's election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301 to grant an extension of time to file a late regulatory election the information and representations made by taxpayer establish that taxpayer acted plr-142164-14 reasonably and in good_faith one fact illustrating this is that taxpayer discovered that the required statement was not filed with the return prior to any such discovery by the service taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer did not affirmatively choose not to make the election after having been informed in all material respects of the required election and related tax consequences rather taxpayer intended to take advantage of the safe-harbor provisions in revproc_2011_29 and filed its return for taxable_year reflecting those provisions but failed to include the required election statement taxpayer reasonably relied on a tax professional who failed to notice the omission of the required election statement taxpayer is not using hindsight in requesting relief further based on the facts of the case provided granting an extension will not prejudice the interests of the government taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election at this time than taxpayer would have had if the election had been timely made in addition the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before taxpayer's receipt of the ruling granting an extension of time to make a late election ruling based upon our analysis of the facts as represented we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and setting forth the success-based_fee amounts that are deducted and that are capitalized the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as its success- based fees subject_to the election or whether taxpayer's transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-142164-14 a copy of this ruling should be attached to taxpayer's statement in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely karin gross senior technician reviewer branch income_tax accounting enclosure
